Virgin, J.
In February, 1871, the "India street Universalist •society,” of Portland (of which the defendant was a member), mortgaged its church to another of its members to secure a debt ■of the society.
At a legal meeting, in 1874, the society voted to raise a specified sum by various methods including a sale of pews, and ¡appropriate the money toward the debt; to choose an agent to regulate the sale, with directions that ten per cent, of the purchase money be paid down, and the balance in sums not less than ten per cent, annually; and to adopt the form of deed, reported by the committee, to be given purchasers of pews. At the same meeting, the society also voted that their pastor, Ge.orge W. Bicknell, "be appointed agent of the society, to raise the above named sum, and that he have full power to make terms, contracts and agreements with purchasers of pews, and to transact all business legitimately belonging thereto.”
*117The only objection raised in the brief of the defendant against the judgment rendered against him in the court below, is that Biclmell had no authority to execute a deed for, and in behalf of the society, and that hence the note in suit is without consideration. We think the objection is not tenable. The language of the vote is very general and sweeping, and although authority in totidem verbis to execute deeds is not given, still such authority is implied from the express power given; we think Nobleboro’ v. Clark, 68 Maine, 87, is decisive of this case. The acts of the parties show beyond cavil that it was so understood by all concerned.

Exceptions overruled.

Appleton, C. J., Walton, Barrows, Danporth and Symonds, JJ., concurred.